Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 27, 2015

The Court of Appeals hereby passes the following order:

A15A2069. ROMAN A. DOMINGUEZ v. STATE OF GEORGIA

      Appellant has filed a Motion To Remand this case to the trial court so that he
would be able to raise a claim of ineffective assistance of counsel at the earliest
“practicable opportunity”. The State concedes that the required “earliest practicable”
opportunity occurred only after Appellant’s appeal had been docketed with this Court.
      Therefore, it is hereby ordered that Appellant’s Motion To Remand is
GRANTED.



                                       Court of Appeals of the State of Georgia
                                                                            07/27/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.